Citation Nr: 0903919	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  07-23 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a 40 percent disability rating for diabetes 
mellitus (DM).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1969 to June 
1973 and from May 1975 to July 1979. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the above claim.  

In January 2009, the veteran testified at a video-conference 
hearing before the undersigned Acting Veterans Law Judge.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The veteran's DM requires treatment with insulin, a 
restricted diet, and regulation of activities. 


CONCLUSION OF LAW

The criteria for a 40 percent disability rating for DM have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.119, DC 7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claimant for a higher VA disability rating will 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet.App. 35, 38 (1993) (stating that 
a claimant may limit their claim or appeal to the issue of 
entitlement to a particular disability rating that is less 
than the maximum allowed by law for a specific service-
connected condition, but, where there is no clearly expressed 
intent to limit the appeal, VA is required to consider 
entitlement to all available ratings for that condition).  In 
this case, the veteran and his representative explicitly 
identified the veteran's appeal as seeking a 40 percent 
rating for his DM at his January 2009 hearing.  Accordingly, 
the award of a 40 percent rating constitutes a full grant of 
the benefit sought and no discussion of VA's duty to notify 
or assist is necessary.  

The veteran was initially granted service connection for DM 
in an October 2002 rating decision and was assigned a 
disability rating of 20 percent, effective July 9, 2001.  The 
veteran disagrees with this assignment and contends that his 
DM is worse than it is currently rated such that a 40 percent 
disability rating is warranted.    

Diabetes is rated under DC 7913, which provides a 20 percent 
rating for diabetes requiring insulin and restricted diet, or 
oral hypoglycemic agent and restricted diet; and a 40 percent 
rating for diabetes requiring insulin, restricted diet, and 
regulation of activities.  Note 1 to DC 7913 provides that 
compensable complications from DM are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation; however, noncompensable 
complications are considered part of the diabetic process 
under DC 7913.  38 C.F.R. § 4.119, DC 7913 (2007).

Based on a thorough review of the record, including VA 
treatment records, VA examination reports from March 2007 and 
September 2008, and the veteran's contentions, the Board 
finds that a rating of 40 percent is warranted for the 
veteran's DM under DC 7913.  In reaching this conclusion, the 
Board notes that the lay and medical evidence of record 
reveals that the veteran is currently being treated with 
insulin, is on a restricted diet, and has been required to 
regulate his activities.  Accordingly, the Board finds that a 
40 percent rating is warranted.  

As noted above, since the veteran has indicated that a 40 
percent rating would satisfy his appeal, the Board finds that 
this decision represents a full grant of the benefit sought 
on appeal as to this issue.  Therefore, it is unnecessary for 
the Board to discuss any higher disability ratings or the 
applicability of extraschedular ratings.  


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 40 percent rating for DM is granted.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


